Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-20 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,385,849.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 1 of this application and claim 1 of US Patent No. 11,385,849.


Claim 1 of US Patent No. 11,383,849 teaches:


An image forming apparatus, comprising: 
a first sheet storage unit in which a plurality of sheets each with a wireless tag can be stored; 
a printer unit configured to convey a sheet along a conveyance path; 
a wireless tag communication device configured to communicate with wireless tags; 

a controller configured to: control the printer unit to convey a first sheet along the conveyance path for image formation, 

control the wireless tag communication device to detect a plurality of radio signal strengths from the first wireless tag during the conveyance of the first sheet and a plurality of radio signal strengths for wireless tags of sheets not being conveyed by the printer unit, 

determine a threshold value of radio signal strength for distinguishing a wireless tag on a sheet being conveyed along the conveyance path from wireless tags on sheets not being conveyed along the conveyance path based on the detected plurality of radio signal strengths from the first wireless tag and the detected plurality of radio signal strengths for wireless tags on sheets not being conveyed by the printer unit, and 
control the printer unit to convey a second sheet and control the wireless tag communication device to write to a second wireless tag on the second sheet when a radio signal strength from the second wireless tag is to equal or exceeds the threshold value.

while Claims 1 of this application teaches the same scope as follows:

“A sheet processing apparatus for processing sheets each with a wireless tag, comprising: 

a roller through which a sheet is conveyed along a conveyance path; 
a wireless tag reader/writer configured to communicate with wireless tags; and 

a controller configured to: control the roller to convey a first sheet with a first wireless tag along the conveyance path, 
control the reader/writer to acquire a first plurality of strengths of radio signals received from the first wireless tag during the conveyance of the first sheet and a second plurality of strengths of radio signals received from wireless tags of sheets not being conveyed by the roller, 
determine a threshold value of radio signal strength for distinguishing a wireless tag of a sheet being conveyed along the conveyance path from wireless tags of sheets not being conveyed along the conveyance path based on the first plurality of strengths and the second plurality of strengths, and

 control the roller to convey a second sheet with a second wireless tag and control the reader/writer to write to the second wireless tag when a strength of a radio signal received from the second wireless tag is greater than or equal to the threshold value.


It is noted that the above claims indicates that the scopes or limitations that are the same meaning.
Therefore, claim 1 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,385,849. Although the claims at issue are not identical, they are not patentably distinct from each other 
And claims 2-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,385,849.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 09, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672